OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end: August 31, 2013 Date of reporting period: February 28, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Each a series of AlphaMark Investment Trust Semi-Annual Report February 28, 2013 (Unaudited) ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2013 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Company % of Net Assets Amgen, Inc. 3.8% Biogen Idec, Inc. 3.7% Regeneron Pharmaceuticals, Inc. 3.7% Novo Nordisk A/S - ADR 3.7% IntercontinentalExchange, Inc. 3.7% Continental Resources, Inc. 3.6% Perrigo Co. 3.4% EOG Resources, Inc. 3.4% American Express Co. 3.4% Flowserve Corp. 3.4% 1 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2013 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets Inter Parfums, Inc. 3.8% AEP Industries, Inc. 3.8% Global Partners LP 3.8% Allegiant Travel Co. 3.8% iShares Russell 2000 Growth Index Fund 3.8% Multimedia Games Holding Co., Inc. 3.7% US Ecology, Inc. 3.7% AZZ, Inc. 3.7% Belden, Inc. 3.6% Cynosure, Inc. - Class A 3.6% 2 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) COMMON STOCKS — 96.7% Shares Value Consumer Discretionary — 14.8% Hotels, Restaurants & Leisure — 5.6% McDonald's Corp. $ Starwood Hotels & Resorts Worldwide, Inc. Leisure Equipment & Products — 3.0% Polaris Industries, Inc. Media — 3.2% Discovery Communications, Inc. - Class A * Specialty Retail — 3.0% Ross Stores, Inc. Consumer Staples — 5.7% Food Products — 3.1% Green Mountain Coffee Roasters, Inc. * Personal Products — 2.6% Estée Lauder Cos., Inc. (The) - Class A Energy — 7.0% Oil, Gas & Consumable Fuels — 7.0% Continental Resources, Inc. EOG Resources, Inc. Financials — 7.1% Consumer Finance — 3.4% American Express Co. Diversified Financial Services — 3.7% IntercontinentalExchange, Inc. * Health Care — 18.3% Biotechnology — 11.2% Amgen, Inc. Biogen Idec, Inc. * Regeneron Pharmaceuticals, Inc. * Pharmaceuticals — 7.1% Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to financial statements. 3 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 96.7% (Continued) Shares Value Industrials — 11.7% Commercial Services & Supplies — 2.7% Waste Management, Inc. $ Electrical Equipment — 3.4% Rockwell Automation, Inc. Machinery — 5.6% Flowserve Corp. Joy Global, Inc. Information Technology — 22.6% Computers & Peripherals — 4.8% Apple, Inc. EMC Corp. * Electronic Equipment, Instruments & Components — 2.6% Amphenol Corp. - Class A Internet Software & Services — 8.0% Akamai Technologies, Inc. * eBay, Inc. * NetEase.com, Inc. - ADR * Semiconductors & Semiconductor Equipment — 4.6% Broadcom Corp. - Class A * Cirrus Logic, Inc. * Software — 2.6% Oracle Corp. Materials — 4.5% Chemicals — 2.2% Eastman Chemical Co. Containers & Packaging — 2.3% Packaging Corp. of America See accompanying notes to financial statements. 4 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 96.7% (Continued) Shares Value Telecommunication Services — 5.0% Diversified Telecommunication Services —5.0% CenturyLink, Inc. $ Verizon Communications, Inc. Total Common Stocks (Cost $12,515,674) $ MONEY MARKET FUNDS — 3.0% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.12% (a) Total Money Market Funds (Cost $542,617) $ Total Investments at Value — 99.7% (Cost $13,058,291) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 5 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) COMMON STOCKS — 92.3% Shares Value Consumer Discretionary — 13.5% Auto Components — 3.4% Cooper Tire & Rubber Co. $ Hotels, Restaurants & Leisure — 3.7% Multimedia Games Holding Co., Inc. * Specialty Retail — 3.3% Genesco, Inc. * Textiles, Apparel & Luxury Goods — 3.1% PVH Corp. Consumer Staples — 7.3% Beverages — 3.5% Viña Concha y Toro S.A. - ADR Personal Products — 3.8% Inter Parfums, Inc. Energy — 7.3% Oil, Gas & Consumable Fuels — 7.3% Global Partners LP VAALCO Energy, Inc. * Financials — 7.2% Consumer Finance — 3.6% Credit Acceptance Corp. * Diversified Financial Services — 3.6% MarketAxess Holdings, Inc. Health Care — 14.2% Biotechnology — 3.6% Acorda Therapeutics, Inc. * Health Care Equipment & Supplies — 7.1% Cantel Medical Corp. Cynosure, Inc. - Class A * Health Care Providers & Services — 3.5% Ensign Group, Inc. (The) See accompanying notes to financial statements. 6 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.3% (Continued) Shares Value Industrials — 14.8% Airlines — 3.8% Allegiant Travel Co. * $ Commercial Services & Supplies — 3.7% US Ecology, Inc. Electrical Equipment — 7.3% AZZ, Inc. Belden, Inc. Information Technology — 24.2% Communications Equipment — 7.1% IXIA Radware Ltd. * Internet Software & Services — 3.0% Liquidity Services, Inc. * IT Services — 3.6% ExlService Holdings, Inc. * Semiconductors & Semiconductor Equipment — 6.8% Cirrus Logic, Inc. * Silicon Motion Technology Corp. - ADR * Software — 3.7% Monotype Imaging Holdings, Inc. * Materials — 3.8% Containers & Packaging — 3.8% AEP Industries, Inc. * Total Common Stocks (Cost $15,217,863) $ See accompanying notes to financial statements. 7 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) EXCHANGE-TRADED FUNDS — 3.8% Shares Value iShares Russell 2000 Growth Index Fund (Cost $709,133) $ MONEY MARKET FUNDS — 3.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.12% (a) Total Money Market Funds (Cost $707,758) $ Total Investments at Value — 99.8% (Cost $16,634,754) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 8 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Accrued advisory fees (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated (distributions in excess of) net investment income ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 2) $ $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 9 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2013 (Unaudited) AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Distribution fees (Note 4) Fund accounting fees (Note 4) Professional fees Administration fees (Note 4) Transfer agent fees (Note 4) Registration and filing fees Insurance expense Custody and bank service fees Trustees' fees and expenses (Note 4) Compliance service fees (Note 4) Printing of shareholder reports Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS Net realized gains from security transactions Net realized losses from option contracts (Notes 2 and 6) — ) Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND OPTION CONTRACTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 10 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $
